       Case 3:20-cv-00687-RDM Document 63 Filed 10/06/20 Page 1 of 37




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MAUREEN PIEKANSKI,                          :     Civil No. 3:20-CV-687
                                            :
      Plaintiff,                            :     (Judge Mariani)
                                            :
v.                                          :     (Magistrate Judge Carlson)
                                            :
ALEX M. AZAR, II,                           :
                                            :
      Defendant.                            :

                    REPORT AND RECOMMENDATION

I.    Introduction and Statement of the Case

      This case comes before us for consideration of a number of dispositive

motions, including a motion to dismiss filed by the defendant, Alex M. Azar, II,

acting Secretary of the United States Department of Health and Human Services,

and cross-motions for summary judgment. (Docs. 28, 34, 49). In this action, the

plaintiff, Maureen Piekanski, who suffers from a particularly lethal form of brain

cancer known as glioblastoma multiforme (“GBM”), brings an administrative appeal

of an unfavorable decision of an Administrative Law Judge denying claims for

Medicare coverage for tumor treating field therapy (“TTFT”) provided to Piekanski

from December 2017 through February 2018. The case is thus an appeal of a final

decision of the Secretary of Health and Human Services regarding claims for

reimbursement under Title XVIII of the Social Security Act, 42 U.S.C. §§ 1395-


                                        1
       Case 3:20-cv-00687-RDM Document 63 Filed 10/06/20 Page 2 of 37




1395ggg. Specifically, this case involves claims for TTFT services, which are

authorized under Part B of Title XVIII.1 Part B benefits are supplemental medical

insurance benefits that are available to beneficiaries who enroll and pay additional

premiums. See 42 U.S.C. §§ 1395j, 1395k, 1395x(s); 42 C.F.R. Parts 407, 410.

      This administrative appeal presents in a rather curious fashion: Piekanski is

appealing an adverse decision of Administrative Law Judge Ryan Glaze (“ALJ

Glaze”), who had issued an unfavorable decision denying reimbursement for TTFT

services provided to Piekanski from December 2017 to February 2018. In his

decision issued on January 18, 2019, ALJ Glaze effectively vacated a decision that

had previously been issued by another administrative law judge, Administrative Law

Judge Jeffrey Gulin (“ALJ Gulin”), on November 7, 2018 which allowed payment

for TTFT services rendered to Piekanski in response to the same diagnosis and

treatment plan for September, October, and November of 2017. On administrative

appeal, the Medicare Appeals Council did not rule upon Piekanski’s appeal within

the 90-day timeframe prescribed by statute and thus granted an escalation request

filed by Piekanski. This appeal followed.




1
  Part A of the Medicare program allows for payments primarily for institutional
care. 42 U.S.C. §§ 1395c-1395i-4. In addition, Medicare consists of Part C, known
as Medicare Advantage, 42 U.S.C. §§ 1395w-21-1395w-28, and Part D, which
covers prescription drugs, 42 U.S.C. § 1395w-102. This case concerns only claims
made for coverage under Part B.

                                            2
       Case 3:20-cv-00687-RDM Document 63 Filed 10/06/20 Page 3 of 37




      On appeal, Piekanski argues that the decisions issued by ALJ Glaze and ALJ

Gulin are conflicting and irreconcilable, and that ALJ Glaze erred by failing to

consider ALJ Gulin’s decision or the record taken in that initial administrative

proceeding. Piekanski further argues that principles of res judicata or collateral

estoppel should apply to the administrative decision in this case, and that ALJ Glaze

should be bound by the findings and conclusions reached by ALJ Gulin since those

findings and conclusions concerned the same diagnosis, the same treatment plan,

and the same reimbursable services.

      At bottom, Piekanski argues that it is fundamentally unfair to permit the

Secretary to accept a final ruling on her claim for TTFT services provided in the fall

of 2017, and then to relitigate substantially the same claims before a second ALJ, in

a separate proceeding, where the issues had been fully litigated in the first

proceeding, and where the issues in both administrative proceedings concerned the

same diagnosis, the same treatment plan, and the same reimbursable services. For

these reasons, Piekanski requests that we reverse the final decision of the Secretary

and enter an order directing the Secretary to extend coverage for the TTFT services

provided between December 2017 and February 2018.

      In response, the Secretary maintains that there is nothing improper or unfair

about the way in which he has proceeded in the administrative proceedings that

followed Piekanski’s request for payment for the TTFT services rendered. The



                                          3
       Case 3:20-cv-00687-RDM Document 63 Filed 10/06/20 Page 4 of 37




Secretary asserts that principles of res judicata and collateral estoppel are

inapplicable to the administrative decisions at issue, and that Piekanski’s arguments

to the contrary are without merit. The Secretary further argues that Piekanski lacks

standing to bring this lawsuit since ALJ Glaze’s January 18, 2019 decision noted

that the lack of an Advance Beneficiary Notice to Piekanski waived her liability for

the cost of her treatment from December of 2017 through February of 2018, and

thus, she lacks an injury in fact necessary for Article III standing. Accordingly, the

Secretary requests that the Court affirm the agency’s decision.

      We have carefully considered the parties’ respective positions in this case, and

we have reviewed the extensive administrative record that has been submitted in

connection with this appeal. Upon due consideration, although we agree with much

of what the Secretary argues in his brief, we are left with serious concern that ALJ

Glaze failed to give any meaningful consideration to the previous decision issued by

ALJ Gulin—a decision that the Secretary accepted, and which became legally

binding—in reaching a conclusion that was flatly contradictory to ALJ Gulin’s

ruling. Although we have some doubts that principles of res judicata or other rules

of judicial finality prevent ALJ Glaze from independently considering the claims

brought to him for adjudication, it is impossible to ignore the fact that the claims in

this case all involve the same TTFT services (albeit over different dates), provided

to the same beneficiary, in response to the same diagnosis. The first ALJ to consider



                                          4
       Case 3:20-cv-00687-RDM Document 63 Filed 10/06/20 Page 5 of 37




these claims concluded that these services were reasonable and necessary, and,

therefore, fully reimbursable. By accepting this ruling—at least with respect to the

claim considered by ALJ Gulin—the decision, therefore, became binding upon the

Secretary.

      Thereafter, ALJ Glaze was selected to review claims that involved the very

same diagnosis, the same beneficiary, and the same resulting treatment for a three-

month period immediately following the period covered in ALJ Gulin’s decision,

and he found that the services were neither reasonable nor necessary. In other words,

he reached precisely the opposite conclusion from that reached by ALJ Gulin. In

reaching this contrary conclusion, nothing in ALJ Glaze’s decision gives us any

reason to believe that ALJ Glaze gave meaningful consideration to ALJ Gulin’s prior

decision.

      Given the factual and procedural backdrop to these administrative

proceedings, we believe that it was necessary for ALJ Glaze to consider the prior

decision of ALJ Gulin, and to explain clearly his reasons for accepting or rejecting

ALJ Gulin’s findings and conclusions. We are also unpersuaded by the Secretary’s

arguments that Piekanski lacks standing to bring her appeal in this case. Therefore,

we will recommend that the district court deny the defendant’s motion to dismiss

and motion for summary judgment, but grant the plaintiff’s motion for summary

judgment. We will further recommend that the district court remand this case to ALJ



                                         5
       Case 3:20-cv-00687-RDM Document 63 Filed 10/06/20 Page 6 of 37




Glaze so that he may consider ALJ Gulin’s prior decision in ruling on Piekanski’s

claim for benefits based on treatments provided in December of 2017 through

February of 2018.

II.   Background

      A.     The Medicare Program

      Title XVIII of the Social Security Act, 42 U.S.C. §§ 1395-1395ggg, pays for

covered medical care that is provided to eligible aged and disabled individuals. The

case before the Court involves claims made under the Act for TTFT services, which

are authorized under Part B of Title XVIII. Part B benefits are supplemental medical

insurance benefits that are available to beneficiaries who enroll and pay additional

premiums. See 42 U.S.C. §§ 1395j, 1395k, 1395x(s); 42 C.F.R. Parts 407, 410.

      Within the Department of Health and Human Services (“HHS”), the Center

for Medicare and Medicaid Services (“CMS”) administers the Medicare program for

the Secretary. As part of its administration of the program, CMS contracts with

private entities, known as Medicare administrative contractors, in order to perform

certain Medicare functions. 42 U.S.C. § 1395u. In addition to other functions relating

to Part B services, Medicare contractors determine whether claimed services are

medically reasonable and necessary, calculate the amount of Medicare Part B

payments that are due, and pay claims out of Medicare Trust Funds. See 42 U.S.C.

§§ 1395u(a)(1)(A) and (b); 42 C.F.R. §§ 424.53, 424.55.



                                          6
       Case 3:20-cv-00687-RDM Document 63 Filed 10/06/20 Page 7 of 37




      B.     TTFT Services

      Tumor treating field therapy (“TTFT”) was developed to interfere with cancer

cell reproduction in patients with GBM through the use of alternating electrical

fields. (Doc. 28-15, at 11). Patients wear a device delivering these alternating electric

fields on their head to slow the spread of GBM and increase both the length and rate

of survival for these patients. (Id.) TTFT entered the market for treatment of GBM

in April of 2011 when the United States Food and Drug Administration approved

the NovoTTF-100A device (later rebranded as Optune) for the treatment of recurrent

GBM. (Def. SMF, ¶ 1; AR at 2506). This device is manufactured and supplied by

Novocure, which provided the TTFT services at issue to Piekanski in this case. (Id.)

      In August of 2014, the Medicare Administrative Contractors for Durable

Medical Equipment (“DME MACs”) issued its first Local Coverage Determination

(“LCD”) for the Optune device. (Def. SMF, ¶ 2; AR at 2506). This LCD “determined

that, based on the strength and quality of the evidence available at that time, TTFT

was not reasonable and necessary for the treatment of GBM.” (Id.) This LCD

remained in effect until 2018 when Novocure requested that the DME MACs

approve Medicare coverage for TTFT services for newly diagnosed GBM. (Def.

SMF, ¶ 4). This request was accepted in September of 2019 when the existing LCD

was revised to allow Medicare coverage for newly diagnosed GBM and continued

coverage for newly diagnosed GBM beyond the first three months of treatment in



                                           7
       Case 3:20-cv-00687-RDM Document 63 Filed 10/06/20 Page 8 of 37




certain circumstances. (Def. SMF, ¶ 5; AR at 2501-02). LCDs are not binding upon

ALJs, but LCDs are entitled to substantial deference if they are applicable to a given

case. See 42 C.F.R. § 405.1062.

      C.     Factual Background to the Instant Appeal

      Maureen Piekanski was diagnosed with glioblastoma multiforme in 2011 and

underwent surgery and chemo-radiation the same year. (Doc. 27, ¶ 19). She then

began using the Optune device in August of 2011 and has continued treatment with

this device for the past nine years. (Id.) Piekanski is eligible for Medicare and sought

reimbursement for the cost of her TTFT treatments every few months beginning, on

this record, in September of 2017. (Id., ¶ 28). We are presented with five decisions

of the administrative law judges tasked with determining whether Medicare

coverage was appropriate for the TTFT services that Piekanski received.2

      The first of these decisions was issued in November of 2018 by ALJ Jeffrey

Gulin. (Doc. 28-4, Ex. A). ALJ Gulin found that Piekanski’s TTFT treatments



2
  We note that, of these five decisions, only two are relevant to this appeal.
Specifically, the focus of this report and recommendation is on the opinions of ALJ
Gulin and ALJ Glaze since ALJ Gulin’s decision was the first issued on this record
and ALJ Glaze’s decision forms the basis of this appeal. The other decisions in the
record for this case were issued after ALJ Glaze’s January 2019 decision, and thus
were not part of the administrative record at the time of this decision. We note,
however, that every decision on the record since ALJ Glaze’s January 2019 decision,
including another decision rendered by ALJ Glaze himself some nine months later,
resulted in a favorable outcome for Piekanski since her TTFT treatments were held
to be eligible for Medicare coverage. (See Doc. 28, Exs. A, C, D, E, F).

                                           8
        Case 3:20-cv-00687-RDM Document 63 Filed 10/06/20 Page 9 of 37




provided from September to November of 2017 were eligible for Medicare coverage

despite the LCD in effect at the time which recommended otherwise. (Id.) ALJ Gulin

recognized that he was obligated to give substantial deference to the LCD, but

likewise noted that he was not bound by its guidance. (Id.) In ruling on Piekanski’s

appeal, ALJ Gulin found that “studies from the FDA and new literature from the

medical community since the LCD was first issued show the treatment is beneficial

to patients such as [Piekanski] and is medically reasonable and necessary.” (Id., at

10). In addition, ALJ Gulin was persuaded by the fact that the FDA had discontinued

its initial study regarding TTFT treatments for patients with recurrent GBM since

there were findings that it would be inhumane to deny control patients access to

TTFT treatments. (Id., at 11). Moreover, ALJ Gulin found that electric field therapy

had been included in the National Comprehensive Cancer Network (“NCCN”)

guidelines for treatment with standard brain radiation therapy. (Id.) Finally, ALJ

Gulin recognized that Piekanski had been using the treatment for seven years and

that the otherwise relevant LCD was subject to a reconsideration request. (Id.) Based

on the addition of “evidence showing acceptance and use in the medical community

for the diagnosis at issue as documented by studies and articles in the record[,]” ALJ

Gulin found coverage of Piekanski’s treatments appropriate and issued a favorable

ruling. (Id.)




                                          9
       Case 3:20-cv-00687-RDM Document 63 Filed 10/06/20 Page 10 of 37




       In contrast, some two months later, ALJ Ryan Glaze issued an unfavorable

coverage determination with respect to TTFT treatments provided from December

of 2017 to February of 2018, the three-month period immediately following that at

issue in ALJ Gulin’s decision. (Doc. 28-6, Ex. C). ALJ Glaze found that Piekanski

had not been newly diagnosed with GBM and had been

       undergoing maintenance TTFT with MRI surveillance from 2013
       through 2017 when, by October 4, 2017, there was radiographic
       evidence as compared to her two previous MRIs that there was likely
       recurrence and/or progression. The use of Optune TTFT for recurrent
       glioblastoma has only a category 2B recommendation from the NCCN,
       and by the manufacturer’s own words, indicated for use after
       chemotherapy, as monotherapy, and “intended as an alternative to
       standard medical therapy for GBM after surgical and radiation options
       have been exhausted.” Here, TTFT continued to be used as
       maintenance therapy during the dates of service at issue without
       evidence of other treatment options having been trialed, as suggested
       by the manufacturer and the NCCN.

(Id., at 11) (citation omitted). Thus, ALJ Glaze found that the record evidence was

“insufficiently persuasive to overcome the substantial deference” owed to the LCD

effective at the time. (Id.)

       In making his determination, ALJ Glaze did not consider the decision of ALJ

Gulin, despite the fact that Piekanski had included this decision in her brief before

ALJ Glaze and the fact that this decision was part of the administrative record in this

case. (See Doc. 28-5, at 8-22). Indeed, there is no mention of ALJ Gulin’s decision

anywhere in ALJ Glaze’s opinion. Moreover, there is no mention of any of the




                                          10
       Case 3:20-cv-00687-RDM Document 63 Filed 10/06/20 Page 11 of 37




evidence used by ALJ Gulin supporting his decision to extend Medicare coverage to

Piekanski’s treatments, despite its availability in January of 2019.

       Curiously, on September 13, 2019, ALJ Glaze once again had the opportunity

to consider Piekanski’s request for Medicare coverage of her TTFT treatments, this

time for treatments received from June through August of 2018. (Doc. 28-7, Ex. D).

Rather than deny coverage for Piekanski’s treatments, as he had done before, since

they were the same treatments provided to the same beneficiary pursuant to the same

plan of treatment, this time ALJ Glaze determined that Piekanski’s GBM was

“newly diagnosed.” (Id., at 11). Because there was no LCD directly on point for

newly diagnosed GBM, the generalized acceptance in the medical community

“supported by sound medical evidence based on scientific data or research studies

in published, peer-reviewed medical journals, consensus of expert medical opinion,

or medical opinion derived from consultations with medical associations or other

health care experts” controlled the outcome of ALJ Glaze’s September 2019

decision. (Id., at 10).

       Specifically, ALJ Glaze found that:

       In this case, the appellant has provided evidence which clearly
       establishes TTFT is safe and effective for its intended use in patients
       with newly diagnosed GBM. The record contains documentation
       showing the device received FDA pre-market approval for patients with
       recurrent GBM in April 2011, and pre-market approval for patients with
       newly diagnosed glioblastoma in October 2015. While pre-market
       approval from the FDA does not establish that the device is reasonable
       and necessary pursuant to Medicare requirements, the approvals do

                                         11
      Case 3:20-cv-00687-RDM Document 63 Filed 10/06/20 Page 12 of 37




      ensure that the FDA determined sufficient scientific evidence exists to
      show the device was safe and effective for its intended use in patients
      with newly-diagnosed GBM.

      In 2018, the National Comprehensive Cancer Network (NCCN)
      Guidelines . . . were updated to include alternating electric field therapy
      (TTFT) as an NCCN category I recommendation following post-
      operative standard brain radiation therapy with concurrent
      temozolomide.

      Furthermore, the record contains peer-reviewed literature showing that
      tumor treating fields disrupt the cell division process in cancerous
      tumors which may lead to programmed cell death. Tumor treating fields
      have also shown statistically significant improvement in patient
      survival rates and outcomes in GBM brain tumors when compared with
      the traditional standard of care alone. Moreover, the documentation
      supports general acceptance by the medical community supported by
      sound medical evidence based on scientific data or research studies in
      published, peer-reviewed medical journals.

(Id.) (citations and footnote omitted). On the basis of these facts, ALJ Glaze

determined that Medicare coverage was appropriate for Piekanski’s TTFT

treatments from June through August of 2018. (Id., at 11).

      We cannot help but note the curious shift that occurred in the approximately

nine months in 2019 between ALJ Glaze’s two contradictory opinions that

concerned the same beneficiary, the same treatment plan, and the same treatments

provided. While we recognize that ALJ Glaze’s September 2019 decision was not

yet issued at the time of his January 2019 decision, his September decision casts

doubt and confusion onto his initial January decision, the subject of the appeal in

this case. Specifically, in January of 2019, ALJ Glaze determined that Piekanski was



                                          12
      Case 3:20-cv-00687-RDM Document 63 Filed 10/06/20 Page 13 of 37




receiving maintenance treatments for recurrent GBM, yet, some nine months later,

he determined that Piekanski had been newly diagnosed with GBM and was

receiving treatments that were medically necessary and supported by the medical

evidence in the record. Perhaps more confusing is the fact that the research, medical

evidence, and clinical studies that ALJ Glaze cited in September were available in

January of 2019 when his first decision was issued, and were, in fact, cited in ALJ

Gulin’s decision which had been issued in November of 2018.

      On the basis of these facts, Piekanski filed the instant lawsuit alleging

violations of 42 U.S.C. § 405(g) and 5 U.S.C. §§ 706(1), 2(A), 2(C), 2(D), and 2(E),

seeking an award of Medicare coverage for her TTFT treatments from December

2017 through February 2018 previously denied by ALJ Glaze. The defendant has

filed a motion to dismiss in this case and both parties have filed cross-motions for

summary judgment which are ripe for disposition. (Docs. 28, 34, 49). Based on our

thorough review of the record, we find that Piekanski has standing to bring this

lawsuit under 42 U.S.C. § 405(g), and the defendant’s motion to dismiss should

accordingly be denied. In addition, we find that ALJ Glaze’s January, 2019 decision

was not supported by substantial evidence since he failed to consider ALJ Gulin’s

prior decision granting coverage which was presented to him within the

administrative record. Therefore, we will recommend that the plaintiff’s motion for




                                         13
       Case 3:20-cv-00687-RDM Document 63 Filed 10/06/20 Page 14 of 37




summary judgment be granted, and the defendant’s motion for summary judgment

be denied.

III.   Discussion

       A.     Motion to Dismiss – Standard of Review

       A motion to dismiss tests the legal sufficiency of a complaint. It is proper for

the court to dismiss a complaint in accordance with Rule 12(b)(6) of the Federal

Rules of Civil Procedure only if the complaint fails to state a claim upon which relief

can be granted. Fed. R. Civ. P. 12(b)(6). With respect to this benchmark standard for

the legal sufficiency of a complaint, the United States Court of Appeals for the Third

Circuit has aptly noted the evolving standards governing pleading practice in federal

court, stating that:

       Standards of pleading have been in the forefront of jurisprudence in
       recent years. Beginning with the Supreme Court’s opinion in Bell
       Atlantic Corp. v. Twombly, 550 U.S. 544 (2007), continuing with our
       opinion in Phillips [v. County of Allegheny, 515 F.3d 224, 230 (3d Cir.
       2008)], and culminating recently with the Supreme Court’s decision in
       Ashcroft v. Iqbal, BU.S.B, 129 S. Ct. 1937 (2009), pleading standards
       have seemingly shifted from simple notice pleading to a more
       heightened form of pleading, requiring a plaintiff to plead more than
       the possibility of relief to survive a motion to dismiss.

Fowler v. UPMC Shadyside, 578 F.3d 203, 209-10 (3d Cir. 2009).

       In considering whether a complaint fails to state a claim upon which relief

may be granted, the court must accept as true all allegations in the complaint and all

reasonable inferences that can be drawn therefrom are to be construed in the light



                                          14
       Case 3:20-cv-00687-RDM Document 63 Filed 10/06/20 Page 15 of 37




most favorable to the plaintiff. Jordan v. Fox, Rothschild, O’Brien & Frankel, Inc.,

20 F.3d 1250, 1261 (3d Cir. 1994). However, a court “need not credit a complaint’s

bald assertions or legal conclusions when deciding a motion to dismiss.” Morse v.

Lower Merion Sch. Dist., 132 F.3d 902, 906 (3d Cir. 1997). Additionally, a court

need not “assume that a . . . plaintiff can prove facts that the . . . plaintiff has not

alleged.” Associated Gen. Contractors of Cal. v. California State Council of

Carpenters, 459 U.S. 519, 526 (1983). As the Supreme Court held in Bell Atlantic

Corp. v. Twombly, 550 U.S. 544 (2007), in order to state a valid cause of action, a

plaintiff must provide some factual grounds for relief which “requires more than

labels and conclusions, and a formulaic recitation of the elements of a cause of

actions will not do.” Id., at 555. “Factual allegations must be enough to raise a right

to relief above the speculative level.” Id.

      In keeping with the principles of Twombly, the Supreme Court has

underscored that a trial court must assess whether a complaint states facts upon

which relief can be granted when ruling on a motion to dismiss. In Ashcroft v. Iqbal,

556 U.S. 662 (2009), the Supreme Court held that, when considering a motion to

dismiss, a court should “begin by identifying pleadings that, because they are no

more than conclusions, are not entitled to the assumption of truth.” Id., at 679.

According to the Supreme Court, “[t]hreadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.” Id., at 678. Rather,



                                              15
       Case 3:20-cv-00687-RDM Document 63 Filed 10/06/20 Page 16 of 37




in conducting a review of the adequacy of a complaint, the Supreme Court has

advised trial courts that they must:

       [B]egin by identifying pleadings that because they are no more than
       conclusions are not entitled to the assumption of truth. While legal
       conclusions can provide the framework of a complaint, they must be
       supported by factual allegations. When there are well-pleaded factual
       allegations, a court should assume their veracity and then determine
       whether they plausibly give rise to an entitlement to relief.

Id., at 679.

       Thus, following Twombly and Iqbal, a well-pleaded complaint must contain

more than mere legal labels and conclusions; it must recite factual allegations

sufficient to raise the plaintiff’s claimed right to relief beyond the level of mere

speculation. As the United States Court of Appeals for the Third Circuit has stated:

       [A]fter Iqbal, when presented with a motion to dismiss for failure to
       state a claim, district courts should conduct a two-part analysis. First,
       the factual and legal elements of a claim should be separated. The
       District Court must accept all of the complaint’s well-pleaded facts as
       true, but may disregard any legal conclusions. Second, a District Court
       must then determine whether the facts alleged in the complaint are
       sufficient to show that the plaintiff has a “plausible claim for relief.” In
       other words, a complaint must do more than allege the plaintiff’s
       entitlement to relief. A complaint has to “show” such an entitlement
       with its facts.

Fowler, 578 F.3d at 210-11.

       As the court of appeals has observed:

       The Supreme Court in Twombly set forth the “plausibility” standard for
       overcoming a motion to dismiss and refined this approach in Iqbal. The
       plausibility standard requires the complaint to allege “enough facts to


                                           16
       Case 3:20-cv-00687-RDM Document 63 Filed 10/06/20 Page 17 of 37




      state a claim to relief that is plausible on its face.” Twombly, 550 U.S.
      at 570, 127 S. Ct. 1955. A complaint satisfies the plausibility standard
      when the factual pleadings “allow[ ] the court to draw the reasonable
      inference that the defendant is liable for the misconduct alleged.” Iqbal,
      129 S. Ct. at 1949 (citing Twombly, 550 U.S. at 556, 127 S. Ct. 1955).
      This standard requires showing “more than a sheer possibility that a
      defendant has acted unlawfully.” Id. A complaint which pleads facts
      “merely consistent with” a defendant’s liability, [ ] “stops short of the
      line between possibility and plausibility of ‘entitlement of relief.’ ”

Burtch v. Milberg Factors, Inc., 662 F.3d 212, 220-21 (3d Cir. 2011), cert. denied,

132 S. Ct. 1861 (2012).

      In practice, consideration of the legal sufficiency of a complaint entails a

three-step analysis:

      First, the court must “tak[e] note of the elements a plaintiff must plead
      to state a claim.” Iqbal, 129 S. Ct. at 1947. Second, the court should
      identify allegations that, “because they are no more than conclusions,
      are not entitled to the assumption of truth.” Id., at 1950. Finally, “where
      there are well-pleaded factual allegations, a court should assume their
      veracity and then determine whether they plausibly give rise to an
      entitlement for relief.”

Santiago v. Warminster Twp., 629 F.3d 121, 130 (3d Cir. 2010) (quoting

Iqbal, 129 S. Ct. at 1950).

      In considering a motion to dismiss, the court generally relies on the complaint,

attached exhibits, and matters of public record. Sands v. McCormick, 502 F.3d 263,

268 (3d Cir. 2007). The court may also consider “undisputedly authentic

document[s] that a defendant attached as an exhibit to a motion to dismiss if the

plaintiff’s claims are based on the [attached] documents.” Pension Benefit Guar.



                                          17
       Case 3:20-cv-00687-RDM Document 63 Filed 10/06/20 Page 18 of 37




Corp. v. White Consol. Indus., 998 F.2d 1192, 1196 (3d Cir. 1993). Moreover,

“documents whose contents are alleged in the complaint and whose authenticity no

party questions, but which are not physically attached to the pleading, may be

considered.” Pryor v. Nat’l Collegiate Athletic Ass’n, 288 F.3d 548, 560 (3d Cir.

2002); see also U.S. Express Lines, Ltd. v. Higgins, 281 F.3d 382, 388 (3d Cir. 2002)

(holding that “[a]lthough a district court may not consider matters extraneous to the

pleadings, a document integral to or explicitly relied upon in the complaint may be

considered without converting the motion to dismiss in one for summary

judgment”). However, the court may not rely on other parts of the record in

determining a motion to dismiss, or when determining whether a proposed amended

complaint is futile because it fails to state a claim upon which relief may be granted.

Jordan v. Fox, Rothschild, O’Brien & Frankel, 20 F.3d 1250, 1261 (3d Cir. 1994).

      B.     Motion for Summary Judgment – Standard of Review

      The parties have filed cross-motions for summary judgment pursuant to Rule

56 of the Federal Rules of Civil Procedure, which provides that the court shall grant

summary judgment if the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law. Fed. R. Civ.

P. 56(a). Through summary adjudication, a court is empowered to dispose of those

claims that do not present a “genuine dispute as to any material fact,” Fed. R. Civ.

P. 56(a), and for which a trial would be “an empty and unnecessary formality.”



                                          18
       Case 3:20-cv-00687-RDM Document 63 Filed 10/06/20 Page 19 of 37




Univac Dental Co. v. Dentsply Int’l, Inc., No. 07-0493, 2010 U.S. Dist. LEXIS

31615, at *4 (M.D. Pa. Mar. 31, 2010). The substantive law identifies which facts

are material, and “[o]nly disputes over facts that might affect the outcome of the suit

under the governing law will properly preclude the entry of summary judgment.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute about a

material fact is genuine only if there is a sufficient evidentiary basis that would allow

a reasonable fact finder to return a verdict for the non-moving party. Id., at 248-49.

      The moving party has the initial burden of identifying evidence that it believes

shows an absence of a genuine issue of material fact. Conoshenti v. Pub. Serv. Elec.

& Gas Co., 364 F.3d 135, 145-46 (3d Cir. 2004). Once the moving party has shown

that there is an absence of evidence to support the non-moving party’s claims, “the

non-moving party must rebut the motion with facts in the record and cannot rest

solely on assertions made in the pleadings, legal memoranda, or oral argument.”

Berckeley Inv. Group. Ltd. v. Colkitt, 455 F.3d 195, 201 (3d Cir. 2006), accord

Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986). If the non-moving party “fails

to make a showing sufficient to establish the existence of an element essential to that

party’s case, and on which that party will bear the burden at trial,” summary

judgment is appropriate. Celotex, 477 U.S. at 322. Summary judgment is also

appropriate if the non-moving party provides merely colorable, conclusory, or

speculative evidence. Anderson, 477 U.S. at 249. There must be more than a scintilla



                                           19
       Case 3:20-cv-00687-RDM Document 63 Filed 10/06/20 Page 20 of 37




of evidence supporting the non-moving party and more than some metaphysical

doubt as to the material facts. Id., at 252; see also Matsushita Elec. Indus. Co. v.

Zenith Radio Corp., 475 U.S. 574, 586 (1986). In making this determination, the

Court must “consider all evidence in the light most favorable to the party opposing

the motion.” A.W. v. Jersey City Pub. Schs., 486 F.3d 791, 794 (3d Cir. 2007).

      Moreover, a party who seeks to resist a summary judgment motion by citing

to disputed material issues of fact must show by competent evidence that such factual

disputes exist. Further, “only evidence which is admissible at trial may be considered

in ruling on a motion for summary judgment.” Countryside Oil Co., Inc. v. Travelers

Ins. Co., 928 F. Supp. 474, 482 (D.N.J. 1995). Similarly, it is well-settled that: “[o]ne

cannot create an issue of fact merely by . . . denying averments . . . without producing

any supporting evidence of the denials.” Thimons v. PNC Bank, NA, 254 F. App’x

896, 899 (3d Cir. 2007) (citation omitted). Thus, “[w]hen a motion for summary

judgment is made and supported . . ., an adverse party may not rest upon mere

allegations or denial.” Fireman’s Ins. Co. of Newark New Jersey v. DuFresne, 676

F.2d 965, 968 (3d Cir. 1982); see Sunshine Books, Ltd. v. Temple University, 697

F.2d 90, 96 (3d Cir. 1982). “[A] mere denial is insufficient to raise a disputed issue

of fact, and an unsubstantiated doubt as to the veracity of the opposing affidavit is

also not sufficient.” Lockhart v. Hoenstine, 411 F.2d 455, 458 (3d Cir. 1969).

Furthermore, “a party resisting a [Rule 56] motion cannot expect to rely merely upon



                                           20
       Case 3:20-cv-00687-RDM Document 63 Filed 10/06/20 Page 21 of 37




bare assertions, conclusory allegations or suspicions.” Gans v. Mundy, 762 F.2d 338,

341 (3d Cir. 1985) (citing Ness v. Marshall, 660 F.2d 517, 519 (3d Cir. 1981)).

      Finally, it is emphatically not the province of the court to weigh evidence or

assess credibility when passing upon a motion for summary judgment. Rather, in

adjudicating the motion, the court must view the evidence presented in the light most

favorable to the opposing party, Anderson, 477 U.S. at 255, and draw all reasonable

inferences in the light most favorable to the non-moving party. Big Apple BMW,

Inc. v. BMW of North America, Inc., 974 F.2d 1358, 1363 (3d Cir. 1992). Where

the non-moving party’s evidence contradicts the movant’s, then the non-movant’s

must be taken as true. Id. Additionally, the court is not to decide whether the

evidence unquestionably favors one side or the other, or to make credibility

determinations, but instead must decide whether a fair-minded jury could return a

verdict for the plaintiff on the evidence presented. Anderson, 477 U.S. at 252; see

also Big Apple BMW, 974 F.2d at 1363. In reaching this determination, the Third

Circuit has instructed that:

      To raise a genuine issue of material fact . . . the opponent need not
      match, item for item, each piece of evidence proffered by the movant.
      In practical terms, if the opponent has exceeded the “mere scintilla”
      threshold and has offered a genuine issue of material fact, then the court
      cannot credit the movant’s version of events against the opponent, even
      if the quantity of the movant’s evidence far outweighs that of its
      opponent. It thus remains the province of the fact finder to ascertain the
      believability and weight of the evidence.




                                         21
       Case 3:20-cv-00687-RDM Document 63 Filed 10/06/20 Page 22 of 37




Id. In contrast, “[w]here the record taken as a whole could not lead a rational trier of

fact to find for the non-moving party, there is no genuine issue for trial.” Matsushita

Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (internal

quotation marks omitted); NAACP v. North Hudson Reg’l Fire & Rescue, 665 F.3d

464, 476 (3d Cir. 2011).

      C.     Social Security Act Standards of Review

      The Social Security Act expressly provides for limited judicial review of the

Secretary’s final decision over Medicare claims. See 42 U.S.C. § 1395ff(b)(1)(A)

(incorporating 42 U.S.C. § 405(g); see also 42 U.S.C. § 1395mm(c)(5)(B) (providing

that in the case of an adverse decision where the amount in controversy is $1,000 or

more, the aggrieved party is entitled to judicial review of the Secretary’s final

decision as provided in 42 U.S.C. § 405(g)). Section 405(g) authorizes a court to

“enter, upon the pleadings and transcript of the record, a judgment affirming,

modifying, or reversing the decision of the Secretary, with or without remanding the

cause for a hearing.” As part of this review, “[a]ppellate courts retain a responsibility

to scrutinize the entire record and to reverse or remand if the . . . decision is not

supported by substantial evidence.” Smith v. Califano, 637 F.2d 968, 970 (3d Cir.

1981). In contrast, in accordance with section 405(g), the Secretary’s final decision

must be upheld if the decision is supported by substantial evidence of record. See

Richardson v. Perales, 402 U.S. 389, 401 (1971); see also Burns v. Barnhart, 312



                                           22
       Case 3:20-cv-00687-RDM Document 63 Filed 10/06/20 Page 23 of 37




F.3d 113, 118 (3d Cir. 2002) (review of administrator’s decision regarding

supplemental security income).

      The Third Circuit has defined substantial evidence as “more than a mere

scintilla. It means such relevant evidence as a reasonable mind might accept as

adequate.” Ventura v. Shalala, 55 F.3d 900, 901 (3d Cir. 1995) (quoting Richardson,

402 U.S. at 401). Furthermore, a district court considering an appeal of a final

decision of the Secretary must not conduct a de novo review of the Secretary’s

decision, or re-weigh evidence of record. Hartranft v. Apfel, 181 F.3d 358, 360 (3d

Cir. 1999). Instead, if the findings of fact in the underlying administrative decision

are supported by substantial evidence, they are conclusive on review. 42 U.S.C.

§ 405(g); Richardson, 402 U.S. at 390.

      In determining whether a finding is supported by substantial evidence in the

record, the district court must review the record as a whole. See 5 U.S.C. § 706;

Schaudeck v. Commissioner of Social Security, 181 F.3d 429, 431 (3d Cir. 1999);

see also Mercy Home Health v. Leavitt, 436 F.3d 370, 377 (3d Cir. 2008) (citing to

42 U.S.C. § 1395oo(f)(1) for the proposition that judicial review of reimbursement

decisions under the Act shall be made pursuant to the Administrative Procedures

Act, 5 U.S.C. § 706)). In reviewing that record, a generic statement that the ALJ

considered all of the evidence in the record is not sufficient if the decision fails to

explain the rejection of probative evidence that was contrary to the conclusion



                                          23
       Case 3:20-cv-00687-RDM Document 63 Filed 10/06/20 Page 24 of 37




reached. Adorno v. Shalala, 40 F.3d 43, 48 (3d Cir. 1994); Cotter v. Harris, 642 F.2d

700, 706-07 (3d Cir. 1981).

      Thus, the ALJ’s decision must also meet certain basic procedural and

substantive requisites. Most significant among these legal benchmarks is a

requirement that the ALJ adequately explain the legal and factual basis for any

decision. Thus, in order to facilitate review of the decision under the substantial

evidence standard, the ALJ’s decision must be accompanied by “a clear and

satisfactory explication of the basis on which it rests.” Cotter v. Harris, 642 F.2d

700, 704 (3d Cir. 1981). Conflicts in the evidence must be resolved and the ALJ

must indicate which evidence was accepted, which evidence was rejected, and the

reasons for rejecting certain evidence. Id. at 706-07. In addition, “[t]he ALJ must

indicate in his decision which evidence he has rejected and which he is relying on as

the basis for his finding.” Schaudeck v. Com. of Soc. Sec., 181 F.3d 429, 433 (3d

Cir. 1999). Accordingly, a single piece of evidence is not substantial evidence if the

ALJ ignores countervailing evidence or fails to resolve a conflict created by the

evidence. Mason v. Shalala, 994 F.2d 1058, 1064 (3d Cir. 1993). In attempting to

determine whether an ALJ’s decision is supported by substantial evidence, the

reviewing court may look at any evidence in the record, regardless of whether the

ALJ cites to the evidence in his decision. See Hook v. Bowen, 677 F. Supp. 305, 306

(M.D. Pa. 1988). When an ALJ decision neglects to adequately address material



                                         24
       Case 3:20-cv-00687-RDM Document 63 Filed 10/06/20 Page 25 of 37




facts in a way which permits meaningful judicial review, remand the case for further,

fuller consideration by the ALJ of the undeveloped matters is both necessary and

appropriate for fully informed decision-making.

      D.     Piekanski has Standing to Bring this Lawsuit.

      The parties agree that “[t]he relevant statute here is 42 U.S.C. § 405(g), which

authorizes a beneficiary to appeal a final decision of the Secretary to federal court.”

(Doc. 35, at 11) (citing Rutherford v. Barnhart, 399 F.3d 546, 552 (3d Cir. 2005)).

Despite this agreement, the defendant nevertheless argues that Piekanski lacks

standing to pursue this appeal. We gather that the defendant believes that Piekanski

is statutorily permitted to appeal final determinations of the Secretary, but that these

appellate rights do not confer standing to be heard on the merits of her appeal.3




3
  “Plaintiff has exercised her right to file under section 405(g), and there is no
allegation that the Secretary interfered with her ability to file this lawsuit.
Accordingly, there is no statutory violation, much less a concrete injury.” (Doc. 35,
at 11). In addition, the Secretary argues that Piekanski has not suffered a concrete
injury because she cannot be held personally liable for the cost of her treatments
regardless of the outcome in this case. On this score, the Secretary states that the
ALJ specifically found that Piekanski would not be personally liable for the cost of
her treatments since she was not provided an Advance Beneficiary Notice before she
received treatment. Therefore, her treatment provider, rather than Piekanski herself,
will be financially liable for the cost of her treatments from December 2017 through
February 2018. Because “if Plaintiff prevails, the Secretary will not pay her a penny[,
and i]f Plaintiff loses, she will not owe the Secretary a penny[,]” the Secretary asserts
that Piekanski lacks Article III standing to maintain this lawsuit. (Id.)

                                           25
       Case 3:20-cv-00687-RDM Document 63 Filed 10/06/20 Page 26 of 37




       We disagree. In this case, were we to accept the Secretary’s argument, we

would be ignoring the mandate of section 405(g). This statutory section provides, in

pertinent part, that:

       Any individual, after any final decision of the Commissioner of Social
       Security made after a hearing to which he [or she] was a party,
       irrespective of the amount in controversy, may obtain a review of such
       decision by a civil action commenced within sixty days after the
       mailing to him [or her] of notice of such decision or within such further
       time as the Commissioner of Social Security may allow. Such action
       shall be brought in the district court of the United States for the judicial
       district in which the plaintiff resides[.] . . . . The court shall have power
       to enter, upon the pleadings and transcript of the record, a judgment
       affirming, modifying, or reversing the decision of the Commissioner of
       Social Security, with or without remanding the cause for a rehearing.

42 U.S.C. § 405(g) (emphasis added). Nothing in this statute, which the parties agree

controls the appeal in this case, appears to strip Piekanski of standing. Indeed, there

is no dispute that Piekanski was a party to the administrative hearing held in this

case or that the decision of the Secretary had become final before Piekanski filed her

appeal to this court. Thus, Piekanski is permitted to appeal her case to this court and

have a decision rendered on the merits “irrespective of the amount in controversy[.]”

42 U.S.C. § 405(g). In our view, the plain language of this statute, which the

Secretary agrees controls this appeal, permits an appeal of a final administrative

decision even where the amount in controversy is nothing. Moreover, even if the

amount in controversy is nothing, the statute grants this court the “power to enter . . .




                                            26
       Case 3:20-cv-00687-RDM Document 63 Filed 10/06/20 Page 27 of 37




a judgment affirming, modifying, or reversing the decision of the Commissioner of

Social Security, with or without remanding the cause for a rehearing.” Id.

      It is well established that “Congress may enact statutes creating legal rights,

the invasion of which creates standing, even though no injury would exist without

the statute.” Linda R.S. v. Richard D., 410 U.S. 614, 617 n.3 (1973). In addition,

“[m]any cases focus on the question of whether Congress truly intended to create a

private right of action and whether a particular individual was in the ‘zone of

interests’ of the statute. But traditionally, once it was clear that Congress intended

to create an enforceable right and that an individual falls into the ‘zone of interests’

that individual was found to have standing.” In re Horizon Healthcare Servs. Data

Breach Litig., 846 F.3d 625, 635, n.13 (3d Cir. 2017) (citing FEC v. Akins, 524 U.S.

11, 20 (1998)). Furthermore, the United States Court of Appeals for the Third Circuit

has held that:

      in deciding whether standing exists to challenge administrative action
      under a federal statutory scheme, the statute itself must be scrutinized
      to determine whether Congress has expressed an intent to circumscribe
      the class of plaintiffs that may initiate an action:

          Although the precise limits of Congressional power over federal
          jurisdiction are not clearly drawn, it is settled law that Congress
          can in legislating confide certain decisions to the discretion of
          administrative officials, prohibiting judicial review of the
          correctness of those decisions. Similarly, subject to due process
          dictates, Congress can provide for administrative action and limit
          to a specified class the right to seek judicial review. Thus, where
          administrative action is challenged as violative of a statute,



                                          27
       Case 3:20-cv-00687-RDM Document 63 Filed 10/06/20 Page 28 of 37




         federal courts must ascertain whether Congress has prohibited or
         provided for “review at the behest of the plaintiff.”

      Davis v. Romney, 490 F.2d 1360, 1364 (3d Cir. 1974) (emphasis
      added) (citations omitted).

New Jersey Speech-Language-Hearing Ass’n v. Prudential Ins. Co., 724 F.2d 383,

386 (3d Cir. 1983).

      In our view, from the face of the statute which undisputedly controls the

appeal in this case, it is clear that Congress intended petitioners like Piekanski to

have standing to appeal administrative decisions like the one at issue here. Section

405(g) explicitly provides for judicial review of administrative decisions and only

limits those who can seek review to a class of individuals who have received a “final

decision of the Commissioner of Social Security made after a hearing to which he

[or she] was a party[.]” 42 U.S.C. § 405(g). We find that Piekanski fits within this

class of individuals that Congress intended by section 405(g) to be able to maintain

a lawsuit that a district court could decide on the merits by “a judgment affirming,

modifying, or reversing the decision of the Commissioner of Social Security, with

or without remanding the cause for a rehearing.” Id. Thus, we recommend that the

defendant’s motion to dismiss on lack of standing grounds be denied.4


4
 While we believe that the statute directly confers standing upon Piekanski in this
case, we note the Government argues that Article III of the United States
Constitution requires more for standing and demands that “a plaintiff must show that
he or she suffered ‘an invasion of a legally protected interest’ that is ‘concrete and
particularized’ and ‘actual or imminent, not conjectural or hypothetical.’ ” Spokeo,

                                         28
       Case 3:20-cv-00687-RDM Document 63 Filed 10/06/20 Page 29 of 37




      E.     ALJ Glaze’s Failure to Address ALJ Gulin’s Contrary Decision
             Causes his Decision Not to be Supported by Substantial Evidence,
             and Warrants Remand for Further Administrative Proceedings.

      Having determined that Piekanski has standing to proceed, we now turn to the

merits of her appeal. Reduced to its essence, Piekanski’s appeal represents

essentially one overarching complaint: ALJ Glaze’s January 2019 decision is

inconsistent and irreconcilable with the conclusions reached in ALJ Gulin’s ruling,

which authorized the reimbursement for the TTFT services provided to Piekanski

between September and November of 2017 to treat Piekanski’s diagnosis of

gliblastoma multiforme. Piekanski casts this argument as one predicated either


Inc. v. Robins, 136 S. Ct. 1540, 1548 (2016) (quoting Lujan, 504 U.S., at 560)
(internal quotation marks omitted). The Government then suggests that under this
constitutional benchmark, Piekanski lacks standing to bring this action challenging
the contradictory and conflicting agency decisions regarding her cancer treatment
because she has received some assurances that she will not be billed for these
contested treatment expenses.

We disagree. We find that standing exists here to challenge this decision under the
Government’s proposed Article III standard. Contrary to the Government’s
suggestion, Piekanski’s concerns are not conjectural or hypothetical. She is battling
a deadly form of brain cancer while attempting to navigate a complex regulatory
reimbursement system relating to her treatment for this grave disease. That
bureaucratic system has cast doubt over her entitlement to benefits for essential
treatment for a specific period of time in a decision which we find lacks a coherent
articulated rationale. As she fights for her life, she is also trying to reconcile these
contradictory and irreconcilable agency rulings regarding whether her critical care
is reimbursable. Her concerns on this score are real, concrete, and particularized. She
need not rely solely upon past assurances that she may not be billed for these
services, and these assurances do not strip her of standing, since she has a clear
statutory right to adjudicate her entitlement to these benefits. Nothing more is needed
to confer standing.

                                          29
       Case 3:20-cv-00687-RDM Document 63 Filed 10/06/20 Page 30 of 37




simply on the failure to consider the prior decision, or as one grounded in judicial

principles of finality such as res judicata, collateral estoppel, or even the law of the

case doctrine.

      We have some question as to the application of formal principles of res

judicata and related judicial rules of finality to this particular administrative dispute,

where the administrative law judges who considered Piekanski’s claims were

presented with different claims for service over different periods, but where the

claims were all predicated on the same diagnosis and plan of treatment. The Court

of Appeals for the Third Circuit has held that “[r]es judicata principles apply to

administrative as well as judicial adjudications.” Tobak v. Apfel, 195 F.3d 183, 186

(3d Cir. 1999) (citing United States v. Utah Constr. & Mining Co., 384 U.S. 394,

421-22 (1966)). However, “res judicata may only be properly applied to preclude a

subsequent claim for disability benefits where the ‘same’ claimant has filed a

previous application based on the ‘same’ issues and where such prior determination

has become final by virtue of administrative or judicial action.” Tobak, 195 F.3d at

186 (citing 20 C.F.R. § 404.957(c)(1); Purter v. Heckler, 771 F.2d 682, 691 (3d Cir.

1985)).

      We also recognize that there have been decisions from outside the Third

Circuit in which appellate courts have found that in the context of administrative

proceedings concerning disability benefits, a claimant may in some cases invoke res



                                           30
       Case 3:20-cv-00687-RDM Document 63 Filed 10/06/20 Page 31 of 37




judicata to bind subsequent ALJs to the findings and decisions of a previous ALJ.

See Drummond v. Comm. of Soc. Sec., 126 F.3d 837 (6th Cir. 1997); Lively v.

Secretary of Health and Human Services, 820 F.2d 1391, 1392 (4th Cir. 1987)

(“[The] fundamental and familiar principles of res judicata apply in Social Security

cases.”).5 Notwithstanding these decisions, however, we are unaware of any

precedential decision issued by the Third Circuit that has held that res judicata

applies to ALJ decisions regarding Medicare reimbursement claims specifically. We

have, however, identified at least two non-precedential decisions that cast some

doubt on the application of res judicata in this context, at least when new evidence

is presented in a subsequent administrative proceeding, or where the passage of time

is deemed relevant to the application of a prior administrative decision. In Carter v.

Barnhart, a disability benefits case, the Third Circuit held that:

      The affirmative defense of res judicata did not bind [the ALJ in the
      second decision] because that record contained new evidence that was
      unavailable to [the first ALJ], and because the relief sought was limited
      to a determination that he was disabled from July 1999, instead of May
      1995 as alleged in the earlier application. In light of the difference of
      four years between the alleged onset date of disability in Carter’s

5
  In a subsequent decision, the Fourth Circuit clarified Lively by explaining that
Lively was not based upon res judicata, but instead on “principles of finality and
fundamental fairness . . . .” Albright v. Comm’r of the Soc. Sec. Admin., 174 F.3d
473, 477 (4th Cir. 1999). The court further explained that a prior determination of
the Commissioner in a disability benefits case is not conclusive with respect to a
claimant’s condition, and the Commissioner may subsequently reach a different
conclusion if there is substantial evidence of an improvement in the claimant’s
condition. Id. Thus, the Fourth Circuit explained that Lively is “best understood as
a practical application of the substantial evidence rule.” Id.

                                          31
       Case 3:20-cv-00687-RDM Document 63 Filed 10/06/20 Page 32 of 37




      second and third application, there was no reason to reopen the earlier
      application.

Carter v. Barnhart, 133 F. App’x 33, 35 (3d Cir. 2005) (internal citation omitted).

      The Third Circuit reached a similar conclusion in Clark v. Barnhart where the

court held that “findings by the previous ALJ in 1996 does not prove that [the

claimant] has an impairment that prevented him from engaging in any substantial

gainful activity which lasted for twelve months prior to October 2002.” Clark v.

Barnhart, 206 F. App’x 211, 214-15 (3d Cir. 2006). The United States District Court

for the Eastern District of Pennsylvania, in considering an argument that res judicata

should apply to bind the Commissioner in a subsequent administrative proceeding,

found that a number of courts within and outside of the Third Circuit have adhered

to the reasoning in Carter and Clark in declining to find res judicata applicable:

      In McGill v. Barnhart, the district court held that “res judicata does not
      apply when two distinct periods of time are at issue,” rejecting a
      plaintiff’s argument that the findings in a 1998 decision should have
      bound the ALJ in a 2000 decision. McGill v. Barnhart, Civ. A. No. 01-
      5257, 2003 U.S. Dist. LEXIS 7671, *18-19 (E.D. Pa. Apr. 22, 2003).
      Likewise, in McAllister v. Chater, the district court found that a finding
      of an ALJ in 1985 that a claimant was limited to sedentary work did not
      bind an ALJ in a 1994 adjudication. McAllister v. Chater, Civ. A. No.
      93-217-SLR, 1997 U.S. Dist. LEXIS 4183, *31-35 (D. Del. 1997).
      Other Courts of Appeals [have] reasoned similarly. See, e.g., Rucker v.
      Chater, 92 F.3d 492 (7th Cir. 1996) (distinguishing Lively and holding
      that collateral estoppel did not bind a subsequent ALJ to earlier findings
      when the two decisions were separated by four years); Albright v.
      Comm. of the SSA, 174 F.3d 473 (4th Cir. 1999).




                                         32
       Case 3:20-cv-00687-RDM Document 63 Filed 10/06/20 Page 33 of 37




Zavilla v. Astrue, Civ. A. No. 09-133, 2009 U.S. Dist. LEXIS 96369, *38-39 (W.D.

Pa. Oct. 16, 2009).

      Although we appreciate that the foregoing cases concern claims for social

security disability benefits, rather than claims for Medicare reimbursement, we do

find the decisions to be illustrative and relevant to our consideration of Piekanski’s

assertion that res judicata principles apply in this case. However, although we

believe that the case before the Court, and the inconsistent decisions at issue, are

readily distinguishable from the foregoing cases, we find it unnecessary to reach a

conclusion as to whether res judicata properly applies in this context. We reach this

conclusion because ALJ Glaze’s total failure to address ALJ Gulin’s previous

decision addressing claims for reimbursement for the same services, to the same

beneficiary, for the same diagnosis undermines ALJ Glaze’s subsequently issued

ruling, and causes us to find that decision is not supported by substantial evidence.

      Regardless of whether ALJ Gulin’s findings and conclusions were binding in

any way upon ALJ Glaze—and we acknowledge the Secretary’s arguments that they

should not be—they were nevertheless made part of the record in this case, and,

therefore, merited consideration by ALJ Glaze. See Soli v. Astrue, Civ. A. No. 08-

3483, 2010 U.S. Dist. LEXIS 73826, *31-32 (E.D. Pa. July 22, 2010) (remanding

social security disability appeal because, inter alia, second ALJ failed to consider

first ALJ’s findings regarding plaintiff’s mental impairment, and as a result the



                                         33
       Case 3:20-cv-00687-RDM Document 63 Filed 10/06/20 Page 34 of 37




second ALJ decision was found to be not supported by substantial evidence); Zavilla

v. Astrue, Civ. A. No. 09-133, 2009 U.S. Dist. LEXIS 96369, *38-39 (W.D. Pa. Oct.

16, 2009) (finding that prior inconsistent ALJ decision needed to be considered by

second ALJ, and observing that “[w]hile decisions of government agencies are not

binding . . . they may be entitled to substantial weight and must be considered.”)

(citing Kane v. Heckler, 776 F.2d 1130 (3d Cir. 1985)). It is a fundamental principle

of administrative law that “[a]ppellate courts retain a responsibility to scrutinize the

entire record and to reverse or remand if the . . . decision is not supported by

substantial evidence.” Smith v. Califano, 637 F.2d 968, 970 (3d Cir. 1981). In this

case, we find, like the district courts in Soli and Zavilla, that ALJ Glaze’s failure to

discuss, or even mention, ALJ Gulin’s decision in this case, and in this particular

context, undermines his decision and causes us to find that it is not supported by

substantial evidence.

      Approximately two months after ALJ Gulin had issued his decision, ALJ

Glaze issued his own decision, which did not even acknowledge ALJ Gulin’s

decision, or discuss its potential relevance to the claims that had been presented

before ALJ Glaze. Although there may have been good and sound reasons for ALJ

Glaze to have reached conclusions contrary to those reached by ALJ Gulin regarding

the same diagnosis and treatment for which Piekanski sought reimbursement, we

find it impossible to rule fairly on whether ALJ Glaze’s decision is supported by



                                          34
       Case 3:20-cv-00687-RDM Document 63 Filed 10/06/20 Page 35 of 37




substantial evidence in light of the omission of any reference to ALJ Gulin’s earlier

ruling in ALJ Glaze’s decision.

      Moreover, ALJ Glaze’s subsequent decision in September of 2019 casts

additional doubt upon his earlier rationale denying the claims at issue in this case.

Specifically, in January of 2019, ALJ Glaze determined that Piekanski was receiving

maintenance treatments for recurrent GBM, yet, some nine months later, he

determined that Piekanski had been newly diagnosed with GBM and was receiving

treatments that were medically necessary and supported by the medical evidence in

the record. Perhaps more confusing is the fact that the research, medical evidence,

and clinical studies that ALJ Glaze cited in September were available in January of

2019 when his first decision was issued, and were, in fact, cited in ALJ Gulin’s

decision which had been issued in November of 2018. In short, the two decisions by

ALJ Glaze are marked by apparent internal inconsistencies. More is needed here.

      Because we are unable to conclude that ALJ Glaze’s ruling is supported by

substantial evidence, we will recommend that the District Court reverse the final

ruling of the Secretary and remand this matter to ALJ Glaze for further consideration

of Piekanski’s claims in accordance with the observations set forth in this report and

recommendation.




                                         35
        Case 3:20-cv-00687-RDM Document 63 Filed 10/06/20 Page 36 of 37




        Finally, because we recommend that this case be resolved on its merits in

favor of the plaintiff, Piekanski’s motion to strike, (Doc. 58), should be dismissed as

moot.

IV.     Recommendation

        For the foregoing reasons it is RECOMMENDED that the defendant’s motion

to dismiss, (Doc. 34), be DENIED. IT IS FURTHER RECOMMENDED that the

plaintiff’s motion for summary judgment, (Doc. 28), be GRANTED, and the

defendant’s motion for summary judgment, (Doc. 49), be DENIED. Finally, IT IS

RECOMMENDED that the plaintiff’s motion to strike, (Doc. 58), be DISMISSED

as moot.

        The parties are hereby placed on notice that pursuant to Local Rule 72.3:

        Any party may object to a magistrate judge’s proposed findings,
        recommendations, or report addressing a motion or matter described in
        28 U.S.C. § 636 (b)(1)(B) or making a recommendation for the
        disposition of a prisoner case or a habeas corpus petition within
        fourteen (14) days after being served with a copy thereof. Such party
        shall file with the clerk of court, and serve on the magistrate judge and
        all parties, written objections which shall specifically identify the
        portions of the proposed findings, recommendations or report to which
        objection is made and the basis for such objections. The briefing
        requirements set forth in Local Rule 72.2 shall apply. A judge shall
        make a de novo determination of those portions of the report or
        specified proposed findings or recommendations to which objection is
        made and may accept, reject, or modify, in whole or in part, the findings
        or recommendations made by the magistrate judge. The judge,
        however, need conduct a new hearing only in his or her discretion or
        where required by law, and may consider the record developed before
        the magistrate judge, making his or her own determination on the basis
        of that record. The judge may also receive further evidence, recall

                                           36
Case 3:20-cv-00687-RDM Document 63 Filed 10/06/20 Page 37 of 37




witnesses, or recommit the matter to the magistrate judge with
instructions.

Submitted this 6th day of October, 2020.

                               S/Martin C. Carlson
                               Martin C. Carlson
                               United States Magistrate Judge




                                 37
